Filed 9/4/13 P. v. McKnight CA3

                                           NOT TO BE PUBLISHED

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----

THE PEOPLE,                                                                                  C073230

                   Plaintiff and Respondent,                                    (Super. Ct. Nos. CRF12465,
                                                                                        CRF12563)
         v.

OTTO RAY VICTOR MCKNIGHT,

                   Defendant and Appellant.




         On August 12, 2012, defendant Otto Ray Victor McKnight was caught driving a
stolen Jeep. The Jeep owner knew defendant but had not given him permission to drive
it. On September 28, 2012, while released on bail, defendant hit his live-in girlfriend,
resulting in a cut above her eye and scratches on her face. On May 12, 2006, defendant
had been convicted of first degree burglary.




                                                             1
       Defendant pled no contest to cohabitant abuse and admitted a strike in one case
(case No. CRF12563). Defendant pled no contest to unlawfully taking or driving a
vehicle in the other case (case No. CRF12465). The parties agreed that the strike prior
would be stricken at sentencing provided defendant complied with the terms of a waiver
pursuant to People v. Cruz (1988) 44 Cal.3d 1247 while he was released on his own
recognizance pending sentencing.
       Defendant failed to meet with the probation officer at a scheduled interview, a
violation of a condition of the Cruz waiver.
       After denying defendant’s motion to strike the strike prior, the court found
defendant was in violation of the Cruz waiver, denied probation, and sentenced him to
state prison for an aggregate term of eight years eight months, that is, the upper term of
four years, doubled for the strike prior, for the cohabitant abuse offense, plus one-third
the midterm or eight months for the vehicle offense.
       Defendant appeals. He did not seek a certificate of probable cause. (Pen. Code,
§ 1237.5.)
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.




                                               2
                                  DISPOSITION
     The judgment is affirmed.




                                           ROBIE   , J.



We concur:



     HULL        , Acting P. J.



     MAURO         , J.




                                       3